Citation Nr: 0946400	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-16 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to June 
1952.  He died in December 2005.  The appellant claims as the 
widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2006 
rating decisions of the VA Regional Office (RO) in Waco, 
Texas that denied service connection for the cause of the 
Veteran's death.

The case was remanded by decisions of the Board in May 2008 
and March 2009.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
December [redacted], 2005, and that the cause of death was 
cardiopulmonary arrest due to or as a consequence of acute 
renal failure due to or as a consequence of hypertension.  

2.  At the time of death, service connection was in effect 
for bilateral hearing loss, tinnitus, and anxiety disorder, 
rated 90 percent, 10 percent and zero percent disabling, 
respectively.

3.  A service-connected disorder did not materially and/or 
substantially contribute to or hastened the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Veteran developed a heart 
disorder in service for which he was slated to medically 
discharged, but that his tour of duty was extended for a full 
year instead.  She maintains that service connection for the 
cause of the Veteran's death is thus warranted.  

Preliminary Considerations - VA's Duty to Assist the 
Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2098).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant. Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

The Board observes that the duty to notify the appellant was 
not fully satisfied prior to the initial unfavorable decision 
on the claim.  However, such notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim. See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, a fully adequate 
VCAA duty-to-notify letter was sent to the appellant in April 
2009 that addressed the required notice elements.  Although 
fully competent notice was not sent before the initial RO 
decision in this matter, the Board finds that this was not 
prejudicial to the appellant because the actions taken by VA 
essentially cured the initial lack of adequate notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the matter in an August 2009 supplemental statements of the 
case after adequate notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
decide the appeal as the timing error does not affect the 
essential fairness of the adjudication. See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board also finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim.  The whole of the evidence has been 
carefully considered, including the appellant contentions.  
Private and VA clinical records have been received and 
reviewed.  The claims folder was examined by a VA physician 
who provided a medical opinion as to a relationship between 
the cause of death and service.  The case was remanded for 
further development on two occasions during the course of the 
appeal.  The appellant does not contend that there is 
outstanding evidence that has not been received or 
considered.  The Board thus finds that all necessary 
development has been accomplished and that appellate review 
may proceed without prejudice to the appellant. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  No further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claims See 38 U.S.C.A. 
§ 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 
F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (2002).  Any notice error as to this appeal may not be 
presumed to be prejudicial and is harmless. See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The claim is ready 
to be considered on the merits.  

Law and Regulations

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service). To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service. 38 C.F.R. §§ 3.303, 
3.306 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular or kidney disease becomes manifest 
to a degree of at least 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such a disorder during 
the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to cause death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Factual Background 

The Veteran' service enlistment examination report in 1948 
records a cardiopulmonary murmur, pulmonic, systolic, that 
was considered nondisqualifying.  In September 1948 he was 
seen for dizzy spells and passing out.  A cardiovascular 
disease was not identified.  He was seen for episodic 
coughing for which a chest X-ray was obtained in April 1952 
and found to be negative.  An electrocardiogram performed in 
April 1952 was interpreted as normal.  A chest x-ray 
disclosed honeycombing which was not specific or diagnostic.  
On undated examination for discharge from active duty, a 
blood pressure reading of 118/70 was recorded.  The lungs, 
chest and heart were evaluated as normal.  It was noted that 
a chest X-ray obtained in June 1952 was normal.  The genitor-
urinary system was normal.

The Veteran was afforded a VA examination in November 1953 
whereupon it was reported that he had no murmurs.  Blood 
pressure readings were predominantly 110/80.  No abnormal 
findings of the respiratory system were noted.  The genitor-
urinary system was normal.

A private medical report dated in January 1973 reflects that 
the Veteran sought treatment for complaints unrelated to this 
appeal.  He was afforded a physical examination that 
disclosed normal heart rate and rhythm with no murmurs, lungs 
clear to percussion and auscultation, and a chest that was 
symmetrical in expansion and equal.  

VA examination in August 1973 showed a Grade II pneumonic 
systolic murmur that was completely obliterated by 
inspiration and not associated with a thrill, cardiac 
enlargement, irregularity of the pulse, or arteriosclerosis.  
A blood pressure reading of 130/80 was recorded.  The 
respiratory system was negative.  When examined by VA in 
August 1983, the Veteran complained of symptoms that included 
chest pain, blackouts and dizziness.  He was afforded 
cardiology consultation and diagnostic studies, including 
echocardiogram, that indicated mitral valve prolapse.  Blood 
pressure readings were within normal limits and a chest X-ray 
was interpreted as normal.  

The Veteran filed a claim for a heart condition in October 
1991.  Subsequently received was a private health history 
questionnaire dated in May 1983 on which he noted conditions 
that included high blood pressure, and heart disease.  
Private clinical records dating from 1973 indicated some 
abnormal EKG findings.  Following comprehensive examination 
in May 1983, J. D. Nelson, M.D, provided pertinent diagnoses 
of precordial chest pain compatible with angina pectoris and 
valvular heart disease, aortic insufficiency. 

VA outpatient clinical records dated between 2000 and 2001 
reflect treatment for various cardiac-related disorders, 
including severe mitral regurgitation, aortic regurgitation 
and stenosis, severe ischemic heart disease, valvular heart 
disease and chronic atrial fibrillation.  

A death certificate was received in January 2006 showing that 
the Veteran died on December [redacted], 2005 and that the cause of 
death was cardiopulmonary arrest due to or as a consequence 
of acute renal failure due to or as a consequence of 
hypertension.  Other significant conditions contributing to 
death but not resulting in the underlying cause given were 
heart failure, pulmonary infiltrates, pleural effusion, 
colonic ileus, colitis, malnutrition, atrial fibrillation and 
chronic obstructive pulmonary disease.

The VA requested a medical opinion as to whether the veteran 
had cardiac disease in service.  In a clinical report dated 
in August 2008, the examiner noted that the claims folder was 
reviewed.  A comprehensive clinical history dating from 
service was recited.  The examiner found that the evidence 
clearly showed that the Veteran's valvular problems began 
well after his discharge from active duty and that any 
syncopal episodes he experienced in service were not the 
result of ischemic heart disease because he had normal heart 
catherization thirty years after discharge.  The examiner 
opined that the Veteran did not have cardiac disease in 
service and that cardiac disability subsequently shown, 
including ischemic heart and valvular disease, were not 
related to his time in service.  It was noted that the case 
was discussed with the cardiology staff at the VA medical 
center who concurred in that opinion.  

Legal Analysis

The record reflects that although a heart murmur was noted on 
the Veteran's enlistment examination in 1948, the service 
treatment records show no treatment or identification heart 
or kidney disease during active duty or within one year of 
separation.  The Board has considered the appellant's 
statement that the Veteran had told her he was supposed to be 
discharged from service for cardiac-related disability at 
least a year prior to separation.  However, service clinical 
records indicate that he underwent diagnostic work-up, 
including an EKG in April 1952, which did not reveal any 
abnormal findings.  Chest X-rays, blood pressure and general 
cardiac status were all shown to be within normal limits or 
non-diagnostic during service and for years thereafter.  The 
post service record indicates that some abnormal EKG tracings 
began to be noted in approximately 1973, but a diagnosis of 
mitral valve prolapse and/or valvular heart disease is not 
clinically demonstrated until 1983.  The Board points out 
that heart disease diagnosed in 1983 is more than 30 years 
after discharge from active duty. See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  We also note that 
there is no reliable evidence relating the fatal disease 
processes to service.  38 C.F.R. § 3.303.

The record discloses that despite the appellant's contentions 
that the heart disease from which the Veteran died was 
incurred in service, she has presented no medical evidence in 
support of her claim.  Moreover, upon review of the claims 
folder by a VA physician in August 2008, it was unequivocally 
found that the Veteran did not have cardiac disease in 
service, and that valvular heart disease began well after 
discharge from service and was not related to his time in the 
military.  No reliable evidence has been received suggesting 
that the service-connected hearing loss, tinnitus and anxiety 
were factors in the Veteran's death.  The only evidence 
indicating that there was a relationship between the 
Veteran's terminal diseases and service has been the 
veteran's report to the appellant and appellant's own 
statement to this effect.  However, we conclude that the 
service records disclosing no pathology, the normal 
examinations in proximity to service and the 2008 opinion of 
the VA examiner are far more probative as to the onset of the 
fatal disease processes.

Under the circumstances, the Board finds that the Veteran did 
not have a service-connected disability that contributed 
substantially or materially to his death, combined to cause 
death, or aided or lent assistance in producing death. See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Therefore, service 
connection for the cause of death is not warranted and must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009), see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


